Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 6, 7, 11, 12, 14, 18, 19, 20
DETAILED ACTION
Claim Objections
Claims 1 is objected because deactivating the photographing sensor and the transceiver when a first contact is detected and the second contact is removed should be – “deactivating the photographing sensor and the transceiver when a first contact is removed and the second contact is removed”—as recited in claim 15 and lines 1-8 page 22/43.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 7, 11, 14, 20  are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
I  Regarding claims 1, 14:
  a) Claim recites “controlling the photographing sensor and the transceiver... comprises: deactivating the photographing sensor... activating the photographing sensor”, the terminologies are unclear and the use of this phrase which renders the claim indefinite because it is not clear whether it is activating the sensor or activating the photographing module upon detecting the second contact [lines 19-23, page 14/43; lines 8-12, page 21/43 of the specification document]. Specifically it is not clear whether it is controlling the power for the photographing module or for the second sensor.

b) Claim 1 recites “ a second signal informing of starting at least one of a first timer corresponding to the first contact or a second timer corresponding to the second contact”, the terminologies are unclear and the use of this phrase which renders the claim indefinite because it is not clear  whether a second signal is transmitted from the first electronic device to inform the second electronic device to  start the first or the second timer or the first electronic device has started the first or the second timer and informing the second electronic device by transmitting the second signal [ lines 13-30; page20/43 of the specification document]. Specifically it is not clear whether the first electronic device is informing the second electronic device about the starting of the timers or the first electronic device is sending the second signal to inform the second electronic device to start the first or the second timer, when the corresponding first or second contact is removed.
 The dependent claims 5-7, 18-20 are rejected on the same basis.

II Regarding claims 7, 20:
  a) claim recites "  when the second contact comprises a contact with a photographing target is required for photographing of the probe device activating the photographing sensor”, the terminologies are unclear and the use of this phrase which renders the claim indefinite because it is not clear  whether it is, photographing of the inspection/ photographing target when a user gets in contact with a portion of the probe coming in touch with an inspection/ photographing target and then activating the photographing module [ lines 1-12 , page 11/43; lines 8-12, page 21/43 of the specification document] or activating the sensor of the probe device for  photographing when the contact is detected with a photographing target.

III Regarding claim 11:
  a) claim recites "  receiving from the first electronic device a second signal for informing of starting  at least one of a first timer corresponding to the first contact or a second timer corresponding to the second contact”, the terminologies are unclear and the use of this phrase which renders the claim indefinite because it is not clear  whether a second signal is transmitted from the first electronic device to inform the second electronic device to  start the first or the second timer or the first electronic device has started the first or the second timer and informing the second electronic device by transmitting the second signal [ lines 13-30; page20/43 of the specification document]. Specifically it is not clear whether the first electronic device is informing the second electronic device about the starting of the timers or the first 
 Dependent claim 12 is rejected on the same basis. 

Allowable Subject Matter
1. Examiner respectfully submits that amending the independent claims (1, 11, 14) with respect to the limitations “detecting at least one of a first contact in a first predetermined point or a second contact in a second predetermined point “in light of the specification document “Determining the waiting state 430 and the measuring state 420 is identically 10/43 English Translation0202-1209 (SP14214-PCT/USDMC)based on contact or non-contact, but there is a difference in a contact point. ..For example, in case that the peripheral device is a probe of the ultrasonic inspection equipment, a contact point (below, a first point') for determination of the waiting state 430 may be a handle portion of the probe device. Also, in case that the peripheral device is the probe of the ultrasonic inspection equipment, a contact point (below, a 'second point') for 10 determination of the measuring state 420 is a portion coming in touch with an inspection target at ultrasonic inspection, and may be a portion outputting and detecting an ultrasonic wave”, line 30 page 10/43; lines 1-12, page 11/43] would expedite the prosecution of the application

Applicant is respectfully requested to contact the Examiner for an interview if it is believed that such contact would further expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato, U.S Patent  Application Publication 2005/0060592, teaches An input device includes contacts having resistive elements and low-resistance elements opposing the respective resistive elements, an operating unit varying the contact areas between the low-resistance elements and the resistive elements, When the operating unit is not operated, the detecting means switches the operation mode to a sleep mode while the resistive elements and the low-resistance elements are kept in contact with each other.  When the operating unit is operated, the detecting means switches the operation mode and the sleep mode is disabled. 
Miyajima, U.S Patent Application Publication 2008/0064955teaches an ultrasonic probe comprising an internal power source configured to be capable of supplying electrical power to the inside in a state in which the ultrasonic probe is detached from an ultrasonic diagnostic device; and a state-management part configured to 

Huang U.S Patent   Application Publication 2011/0121662, teaches a power supply and a power supplying System with a detection circuit coupled to control unit and the first detecting terminal of the first power connector for detecting if the first detecting terminal is connected or disconnected with a predetermined voltage terminal and correspondingly generating a power transmission status signal to the control unit. When the detection circuit detects the first detecting terminal is disconnected with the predetermined voltage terminal, the power transmission status signal is under a disabled status and the control unit controls the power conversion circuit not to generate or output the output voltage to the load according to the power transmission status signal. 

Kim U.S Patent Application Publication 2005/0057548, teaches an apparatus and method for reducing power consumption in a mobile communication device is accomplished by removing power from the display when the display is not visible to the user of the device.  Specifically, contact between the face of the user and the device or between two or more portions of the device is detected to determine that the display is not visible to the user. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187